      Case 1:19-cv-00110-AW-GRJ Document 30 Filed 04/21/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

TRANSAMERICA PREMIER LIFE
INS. CO.,
      Plaintiff,
v.                                              Case No. 1:19-cv-110-AW-GRJ
ANNIE COVERT, et al.,
     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s January 6, 2020 report and

recommendation. ECF No. 29. No objections have been filed. I have determined that

the report and recommendation should be adopted. It is now ordered:

      1.     The magistrate judge’s report and recommendation is approved and

incorporated into this order.

      2.     Plaintiff’s Motion for Entry of Default and Default Judgment against

Ahmand White and William Johnson, to Interplead Funds, and for Dismissal from

this Action, ECF No. 24, is granted in part.

      3.     The Clerk is directed to enter a default judgment against Defendants

Ahmand White and William Johnson, foreclosing any claim either defendant may

have to the interpleaded funds.




                                          1
      Case 1:19-cv-00110-AW-GRJ Document 30 Filed 04/21/20 Page 2 of 3




      4.     Transamerica is directed to deposit the life insurance benefits for Policy

No. 987A, Policy No. 2470, and Policy No. 3996, which insured decedent Theresa

C. Nelson, plus any applicable interest, into the court registry by check payable to

the Clerk of the United States District Court for the Northern District of Florida. The

check must be sent to the Clerk’s Office of the Gainesville Division within fourteen

days of this order.

      5.     Defendants Annie Covert, Destiny Covert, Cynthia Johnson, Sarah

Manning, Ahmand White, and William Johnson, their officers, agents, servants, and

attorneys and those in active concert or participation with them who receive actual

notice of this order are enjoined from instituting any action or actions in any court

against Transamerica arising out of or relating to any claim or claims with respect to

the life insurance benefits for Policy No. 987A, Policy No. 2470, and Policy No.

3996, which insured decedent Theresa C. Nelson, and any applicable interest.

      6.     Transamerica is dismissed from this action after it deposits the

interpleaded funds, plus any applicable interest, into the court registry, and is fully

and finally discharged from all further liability as to any and all claims arising out

or relating to the life insurance benefits for Policy No. 987A, Policy No. 2470, and

Policy No. 3996, which insured decedent Theresa C. Nelson.

      7.     Transamerica’s request for an award of its attorney’s fees and costs

deducted from the interpleaded funds deposited in the court registry is denied.

                                          2
Case 1:19-cv-00110-AW-GRJ Document 30 Filed 04/21/20 Page 3 of 3




8.   The matter is returned to the magistrate judge for further proceedings.

SO ORDERED on April 21, 2020.

                               s/ Allen Winsor
                               United States District Judge




                                 3
